



Exhibit 10.61


[NSH Non-Employee Director Form]


CHANGE OF CONTROL WAIVER AGREEMENT


This Agreement (“Agreement”) is hereby entered into effective as of February 7,
2018 by and between __________ (the “Director”), NuStar GP Holdings, LLC, a
Delaware limited liability company (“NSH”), NuStar Energy L.P., a Delaware
limited partnership (the “Partnership”), NuStar Services Company LLC and NuStar
GP, LLC (“NuStar GP”) (collectively, NSH, the Partnership, NuStar GP and their
respective affiliates referred to herein as “NuStar”).


RECITALS


WHEREAS, pursuant to the NuStar GP Holdings, LLC Long-Term Incentive Plan (the
“NSH LTIP”), the Director was granted certain awards of phantom units
representing member interests in NSH (the “NSH Phantom Units”) which are subject
to certain vesting conditions and represented by the awards described in Exhibit
A hereto (collectively, the “Awards”);


WHEREAS, under the terms of the NSH LTIP and the Awards, in the event of a
“Change of Control” (as defined in the NSH LTIP), all outstanding NSH Phantom
Units granted under the NSH LTIP generally become fully vested on the date
thereof;


WHEREAS, contemporaneously herewith, the Partnership, Riverwalk Logistics, L.P.,
a Delaware limited partnership and the general partner of the Partnership
(“Riverwalk”), NuStar GP, Marshall Merger Sub LLC, a Delaware limited liability
company and wholly owned subsidiary of the Partnership (“Merger Sub”), NSH and
Riverwalk Holdings, LLC, a Delaware limited liability and a wholly owned
subsidiary of NSH, are entering into an Agreement and Plan of Merger (the
“Merger Agreement”) pursuant to which Merger Sub will merge with and into NSH,
with NSH being the surviving entity, such that following the transactions
contemplated by the Merger Agreement, the Partnership will be the sole member of
such surviving entity and such surviving entity will be the sole member of
NuStar GP;


WHEREAS, in connection with the transactions contemplated by the Merger
Agreement (the “Merger”), the NSH LTIP has been amended (the “Amendment”) in
accordance with the terms thereof, to provide that the Merger is not a “Change
of Control” (as defined in the NSH LTIP);


WHEREAS, in connection with the Merger, a “Change of Control” (as defined in the
NSH LTIP prior to the Amendment) could or could be deemed to occur and the
Director may be (or, in the case of the NSH LTIP, would have been if the
Amendment had not been adopted) entitled to the payments and benefits provided
under the NSH LTIP and the Awards upon and in connection with the consummation
of the Merger, including but not limited to the immediate vesting of all of the
outstanding NSH Phantom Units held by the Director as of the date of such Merger
(collectively, the “Change of Control Benefits”); and


WHEREAS, the parties did not intend for any Change of Control Benefits to be
payable upon or in connection with a business combination like the Merger.







--------------------------------------------------------------------------------





WAIVER AND CONSENT


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:
1.Notwithstanding the terms of the NSH LTIP or the Awards, the parties agree
that the Merger shall not constitute or be deemed to constitute a “Change of
Control” (as defined in the NSH LTIP) and the Amendment was validly adopted.


2.The Director agrees and acknowledges that the Director shall not receive any
of the Change of Control Benefits that may otherwise have been payable to the
Director upon or in connection with the consummation of the Merger. The Director
irrevocably waives any and all Change of Control Benefits that may otherwise
have been payable to the Director upon the consummation of the Merger and the
Director’s right to receive any Change of Control Benefits in the future with
respect to or arising out of the Merger.


3.Except as expressly provided herein, all other terms and conditions of the NSH
LTIP and the Awards shall remain in full force and effect; provided, however,
that the NSH LTIP and the Awards may be amended pursuant to their terms to
reflect the terms of this Agreement and/or the occurrence of the Merger. For the
avoidance of doubt, nothing in this Agreement shall affect the Director’s right
to any payments or benefits provided under the terms of the NSH LTIP or the
Awards with respect to any transaction occurring after the Merger that
constitutes or could be deemed to constitute a “Change of Control” as defined in
the NSH LTIP.


4.    This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware without reference to such state’s principles of
conflicts of law. The Director hereby (i) irrevocably consents to the exclusive
jurisdiction of any court located in the State of Delaware in connection with
any matter based upon or arising out of this Agreement or the matters
contemplated herein, (ii) agrees that process may be served upon the Director in
any manner authorized by the laws of the Delaware, and (iii) irrevocably waives,
and covenants not to assert or plead, any objection which the Director might
otherwise have to such jurisdiction and such process.


5.    Director acknowledges and agrees that this Agreement will be binding upon
and inure to the benefit of (i) the heirs, executors and legal representatives
of the undersigned Director upon the undersigned Director’s death and (ii) any
successor of NuStar and its subsidiaries or affiliates. Any such successor will
be deemed substituted for NuStar under the terms of this Agreement for purposes
of enforcing the rights hereunder of NuStar.


6.    In the event the Merger Agreement is terminated in accordance with its
terms, this Agreement shall terminate concurrently therewith. In the event the
Merger does not occur or fails to become effective, this Agreement shall be
without force or effect.


7.    The Director certifies, acknowledges and agrees that the Director has read
and completely understands this Agreement and that the Director is signing
freely and voluntarily, without duress, coercion or undue influence.







--------------------------------------------------------------------------------





8.    This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original and all of which together shall constitute one
document.




[Signature Page Follows; Remainder of Page Intentionally Left Blank]












    





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date first written above.




                    


______________________________                    
Director
                                




NuStar GP Holdings, LLC
By:                     
Name:
Title:


NuStar Energy L.P.
By: Riverwalk Logistics, L.P., its general partner
By: NuStar GP, LLC, its general partner
By:                     
Name:
Title:




NuStar GP, LLC
By:                     
Name:
Title:


NuStar Services Company LLC
By:                     
Name:
Title:













--------------------------------------------------------------------------------





Exhibit A




[List of outstanding awards of NSH Phantom Units granted to the Director]





